1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                CASE NO.: 13cr1469-JAH-DMS
12                        Plaintiff,
                                              ORDER
13         v.
14   ADEL AFKARIAN,
15                        Defendant.
16
17         JOINT MOTION HAVING BEEN ENTERED by the parties:
18         IT IS HEREBY ORDERED that Mr. Afkarian be released on a $10,000
19   cash bond, with all the remaining conditions of the previously-ordered release and
20   two additional conditions. First, that Mr. Afkarian is to be in compliance with any
21   Federal, state or local stay-at-home orders during this time. Second, that Mr.
22   Afkarian shall immediately disclose all prospective or actual employment to the
23   probation officer.
24         SO ORDERED.
25
     DATED:        4/09/2020                   By:
26                                                  HON. JOHN A HOUSTON
                                                  United States District Court Judge
27
28
